Per Curiam.
Section 109 of the Insurance Law (as amd. by Laws of 1924, chap. 639) does not require that policies of liability insurance must indemnify any others than the injured person or his representatives against loss in case of the insured’s insolvency. It, therefore, has no application to this claim by the employer of the injured person for indemnification for the payment by the employer to the State of the contributions required by subdivisions 8 and 9 of section 15 of the Workmen’s Compensation Law (as amd.). Nor does the present complaint sufficiently allege that the policy involved herein actually contained a provision for such indemnification in favor of the plaintiff. While paragraph 5 of the complaint may sufficiently allege that the policy issued insured the negligent third person against liability for the claim made against it by the plaintiff, the complaint contains no allegation of a right of action afforded the plaintiff in regard to the claim in suit.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to plaintiff to serve an amended complaint within ten days after service of copy of order entered hereon and upon payment of said costs, and with leave to respondent to appeal to the Appellate Division.
All concur; present, Levy, Callahan and Untermyer, JJ.